Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 7-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 31 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 10 February 2021.

The application has been amended as follows: 

The status of Claims 2-3 and 6 is changed to (Previously presented)


Claims amended as follows:


(Currently amended) A method for coating a support by means of a lightweight insulating shotcrete, the method comprising:
	--	providing the system of claim 7;
preparing wet shotcrete by mixing, in predetermined proportions, at least a fibrous aggregate, a binder, and water;
pouring the wet shotcrete in [[a]]the tank;
continuously moving the wet shotcrete in the tank until the wet shotcrete reaches the primary outlet and the secondary outlet;
sucking the wet shotcrete along [[a]]the primary and the secondary feeding pipes by means of [[a]]the Venturi hose fed with pressurized air from the pressurized air source; and
spraying the sucked wet shotcrete onto the support by means of the spraying gun.

(Currently Amended) The method according to claim 1, wherein the preparing of the wet shotcrete further includes adding a water retainer adjuvant.

(Currently Amended) The method according to claim 1, wherein the preparing of the wet shotcrete further includes adding a set retarder.

(Currently Amended) A method for coating a support by means of a lightweight insulating hemp shive shotcrete, the method comprising: 
-	providing the system of claim 7;
preparing wet shotcrete by mixing hemp shive, a binder, water, and methylcellulose in the following mass proportions: 
Hemp shive: 21%-34%
Binder: 21%-40%
Water: 35%-44%
Methylcellulose: 2% of hemp shive;
pouring the wet shotcrete in the tank;
turning the at least one first worm screw to move the wet shotcrete in the tank until the wet shotcrete reaches the primary outlet and the secondary outlet;
feeding the Venturi hose with pressurized air from the pressurized air source;
sucking the wet shotcrete along the primary feeding pipe and the secondary feeding pipe to the spraying gun; and
spraying the sucked wet shotcrete on the support by means of the spraying gun.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 11 are allowed over the closest prior art of record. The closest prior art of record is considered to be Buonanno (EP 2,863,056) and Rose et al. (US 4,106,111).
Buonanno (EP’056) teaches a system (i.e. an apparatus) for spraying mortar, plaster, concrete, or the like (and thus capable of spraying lightweight shotcrete), comprising: a container provided with a tank 2 and at least one worm screw 3a rotatably mounted in the tank, the tank having at least one 
EP’056 fails to teach details of a spraying gun for spraying concrete (Abstract), including whether or not it is provided with a barrel with a Venturi hose opening in the barrel and with a primary inlet duct opening in the barrel next to the Venturi hose. Rose et al. (US’111) teach a spraying gun, including a Venturi hose opening 30, 33 (Fig. 1; col. 2, lines 39-46) and a primary inlet duct opening (20, 22, or 44 can be considered a “primary inlet duct opening”) in the barrel next to the Venturi hose (Fig. 1; col. 2, lines 29-61). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of EP’056 with the recited spraying gun, including a Venturi hose opening in the barrel and with a primary inlet duct opening in the barrel next to the Venturi hose, because US’111 suggests a spraying gun with these structures for spraying materials like concrete.
The combination of references fails to teach primary and secondary inlet ducts symmetrical with respect to the barrel in which they both open next to the Venturi hose or a downstream junction between primary and secondary inlet ducts and the barrel, wherein a barrel comprises a lower diameter section opening in a greater diameter section.
No prior art which teaches or suggests an apparatus including a combination of all recited limitations has been identified as of the time of this Allowance. Therefore, Claims 7-8 are allowed. After additional examination and an Examiner’s Amendment to include all features of the apparatus of allowed Claim 7, Claims 1-6 and 11 are rejoined and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712